UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 03-6662



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES LYNN LYNCH,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Frank W. Bullock, Jr.,
District Judge. (CR-99-322, CA-02-929-1)


Submitted:   August 28, 2003             Decided:    September 4, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


James Lynn Lynch, Appellant Pro Se.      Clifton Thomas Barrett,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       James Lynn Lynch seeks to appeal the district court’s order

and    judgment     adopting      the    report     and    recommendation       of   the

magistrate judge and denying relief on his motion filed under 28

U.S.C. § 2255 (2000) and his motion for downward departure.                          The

order and judgment is not appealable unless a circuit justice or

judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)

(2000).      A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                         28

U.S.C. § 2253(c)(2) (2000).             A prisoner satisfies this standard by

demonstrating       that    reasonable          jurists    would    find     that    his

constitutional      claims     are      debatable    and    that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.      See Miller-El v. Cockrell, 537 U.S. 322,                      , 123 S. Ct.

1029, 1039 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose   v.    Lee,   252    F.3d    676,    683    (4th     Cir.    2001).      We    have

independently reviewed the record and conclude that Lynch has not

made the requisite showing. Accordingly, as for Lynch’s appeal from

that part of the order denying his § 2255 motion, we deny a

certificate of appealability and dismiss the appeal.                         We affirm

that part of the order denying his motion for a downward departure.

We grant his motion to proceed in forma pauperis.                   We dispense with

oral     argument    because      the     facts    and     legal    contentions      are




                                            2
adequately presented in the materials before the court and argument

would not aid the decisional process.




                              AFFIRMED IN PART; DISMISSED IN PART




                                3